Citation Nr: 0014670	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to August 
1996.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1996 rating decision of the Regional Office 
(RO) which granted the veteran's claim for service connection 
for degenerative arthritis of the lumbar spine, and assigned 
a 10 percent evaluation for it.  The veteran disagreed with 
the assigned rating.

The Board notes that the veteran withdrew his claim for 
service connection for headaches in a Statement in Support of 
Claim dated September 1998.  In addition, by rating action in 
October 1998, the RO granted service connection for a right 
shoulder disability.  The veteran has not disagreed with the 
rating.  Accordingly, this decision will be limited to the 
issue set forth on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's low back disability is manifested by 
limitation of motion, tenderness and pain.





CONCLUSION OF LAW

The criteria for a 20 percent evaluation for degenerative 
arthritis of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected low 
back disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records are negative for complaints or 
findings concerning a low back disability.  On an examination 
in April 1996, the spine was evaluated as normal.

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in December 1996.  He reported that he 
developed low back pain in service in association with 
loading and unloading heavy equipment.  He stated that he had 
pain on a daily basis in the low back, and that it was worse 
with lifting or long periods of standing.  The pain tended to 
radiate into the left leg anteriorly.  There was no numbness.  
He had stiffness in his back in the morning.  There was no 
pain with cough or sneeze.  The veteran indicated that 
walking aggravated his pain, as did running.  

On examination, the back had essentially normal curvature.  
There was no spasm present.  There was percussion tenderness 
over the lumbar spine midline.  There was tenderness in the 
left sacroiliac area and a trigger point in that region.  
Range of motion testing revealed 80 degrees forward flexion, 
limited by pain; hyperextension was 15 degrees, limited by 
pain; lateral bending was to 25 degrees to the right and to 
30 degrees to the left, both limited by pain in the left 
sacroiliac; and rotation was to 35 degrees, bilaterally.  The 
veteran could stand on his heels and toes.  Deep tendon 
reflexes were equal at the knees and ankles.  Sensation was 
intact throughout.  An X-ray of the lumbar spine disclosed 
some lumbar degenerative arthritis.  The diagnosis was 
chronic lumbosacral strain.

Based on the evidence summarized above, the RO, in a rating 
decision dated December 1996, granted service connection for 
degenerative arthritis of the lumbar spine, and assigned a 10 
percent evaluation under the provisions of Diagnostic Code 
5003.

In a statement dated January 1997, a private chiropractor 
stated that the veteran had tenderness in the upper 
sacroiliacs, particularly on the left.  The lumbosacral joint 
was tender.  In addition, the spinouses of L2-5 were tender 
and he had left gluteus medius muscle spasm, guarding and 
tenderness.  The examiner concluded that the veteran had 
objective findings as described above.  

Another VA examination was conducted in November 1998.  The 
veteran stated that his present orthopedic treatment was 
limited to being careful with his activities, oral 
medications and receiving some chiropractic care.  He was 
able to operate a car for at least two hours, associated with 
increasing low back pain.  Walking was limited to about 
twenty minutes due to low back pain.  It was indicated that 
standing for work activities was tolerated for at least two 
hours, but he then needed some rest.  The veteran reported 
bothersome pain in the back, mostly the low back.  There was 
pain in both buttock areas, and it was worse on the left.   

An examination revealed that the veteran was able to rise on 
his toes and heels.  He could flex forward to the tibia.  
Percussion of the flexed spine was not painful.  Legs were 
equal in length.  Flexion was to 70 degrees; extension to 15 
degrees; rotation was to 20 degrees, bilaterally; and lateral 
bending was to 30 degrees to one side and to 25 degrees on 
the other.  In the sitting position, rotation improved to 35 
degrees, bilaterally.  There was low back pain with these 
movements.  Alignment of the spine was okay.  There was some 
low back tenderness.  Reflexes were normal at the knees and 
ankles.  Sensation was slightly decreased on all surfaces of 
the left lower extremity visible to the knee.  The diagnosis 
was back pain mostly at the low back, with chronic muscular 
strain superimposed on degenerative instability.  It was 
noted that the nerve roots were okay.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292.

The veteran asserts that an increased rating is warranted for 
his low back disability.  The record shows that the veteran 
has been afforded two examinations during the course of his 
appeal.  Both examinations reveal that there is limitation of 
motion, with pain on motion.  In this regard, the Board 
points out that that the more recent examination demonstrates 
that the range of motion has diminished since the initial VA 
examination following the veteran's discharge from service.  
The examination shows that tenderness is also present.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, both VA examinations clearly establish 
that the veteran experiences pain on motion of the lumbar 
spine.  In light of the limitation of motion and the pain the 
veteran has, the Board concludes that a 20 percent rating is 
warranted under these provisions.  However, since the 
limitation of motion is not severe, there is no basis for a 
rating in excess of 20 percent.


ORDER

An increased rating to 20 percent for degenerative arthritis 
of the lumbar spine is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

